Citation Nr: 0301903	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-24 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
secondary to a service-connected low back disability.

2.  Entitlement to service connection for diabetic 
retinopathy secondary to a service-connected low back 
disability.

3.  Entitlement to service connection for hypertension 
secondary to a service-connected low back disability.

4.  Entitlement to service connection for arthritis secondary 
to a service-connected low back disability.

(The issues of entitlement to a rating in excess of 60 
percent for low back disability and entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	Chris A. Cornaghie, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
January 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claims on appeal.

The Board is undertaking additional development on the issues 
of entitlement to a rating in excess of 60 percent for low 
back disability and entitlement to a total disability rating 
based on unemployability pursuant to 38 C.F.R. § 19.9(a)(2)) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims decided herein and has 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The veteran has not presented any competent evidence of a 
relationship between his service-connected low back 
disability and diabetes mellitus, diabetic retinopathy, 
hypertension, or arthritis.


CONCLUSIONS OF LAW

1.  Diabetes mellitus is not shown to be proximately due to a 
service-connected low back disability.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.310 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Diabetic retinopathy is not shown to be proximately due 
to a service-connected low back disability.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.310 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  Hypertension is not shown to be proximately due to a 
service-connected low back disability.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.310 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995).

4.  Arthritis is not shown to be proximately due to a 
service-connected low back disability.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.310 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2001).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, it is not clear to the Board that the veteran 
filed a claim for secondary service-connection.  Rather, it 
appears that he described his worsening over-all medical 
conditions for the purpose of giving a generalized picture of 
his health.  Nonetheless, as the claims have been developed, 
the Board will address the issues below.  As an initial 
matter, the Board finds that the veteran has not claimed 
entitlement to service connection on a direct service 
connection basis; rather, he asserts that he is entitled to 
secondary service connection for diabetes mellitus, diabetic 
retinopathy, hypertension, and arthritis.  After a review of 
the evidence, the Board finds that the weight of the medical 
evidence does not support the claims for service connection 
on a secondary basis.  

Specifically, while the medical evidence shows treatment for 
hypertension, diabetes mellitus, diabetic retinopathy, and 
arthritis of the joints, no medical examiner or treating 
physician has ever established a nexus between the veteran's 
multiple medical problems and his service-connected low back 
disability.  Further, the veteran has not provided any 
medical statements that would etiologically link his other 
medical problems with his service-connected low back 
disability or otherwise show a relationship.  The veteran has 
only offered his lay statements concerning a relationship.  
The mere contention of the veteran, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his current medical conditions with a 
service-connected disability cannot support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  Thus, the claims for secondary service 
connection must be denied as he has not submitted any 
competent evidence to demonstrate that the claims are 
plausible. 

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements and testimony, and the 
private and VA medical opinions, in light of the applicable 
law, and finds that equipoise is not shown and the benefit of 
the doubt rule does not apply.  As there is no medical 
evidence to support the veteran's claims for secondary 
service-connection, the Board is unable to grant the benefits 
sought.  

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible with regard to the issues decided in this decision.  
VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  By virtue of the 
information contained in the statement and supplemental 
statements of the case issued during the pendency of the 
appeal, the veteran and his attorney were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  

Next, it appears that all medical records identified by the 
veteran have been associated with the claims file, including 
Social Security Administration records.  Moreover, he has not 
alleged that any physician has established a connection 
between his numerous medical conditions and his service-
connected low back disability.  Further, the Board notes that 
the RO provided the veteran with a letter informing him of 
his due process rights under the VCAA in September 2001.  In 
addition, the veteran asked and was provided with an 
opportunity to present testimony before the RO in October 
2001.  As such, the Board finds that the record as it stands 
is sufficient as to the claims decided herein and that no 
additional development is needed as to these claims.  
Therefore, the Board finds that the mandates of the VCAA have 
been satisfied.


ORDER

Service connection is denied for diabetes mellitus, diabetic 
retinopathy, hypertension, and arthritis.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

